Order entered July 31, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00686-CV

                              IN RE STATE OF TEXAS, Relator

                  Original Proceeding from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-00545-2016

                                            ORDER
                           Before Justices Lang, Myers, and Whitehill

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition for writ of mandamus

by August 14, 2018.


                                                      /s/   DOUGLAS S. LANG
                                                            PRESIDING JUSTICE